DETAILED ACTION
	This is in response to the above application filed on 06/08/2020. Claims 1-20 are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 2 and 17 are objected to because of the following informalities: 
In line 7 of claim 1, “the first and second end portions” should be changed to “the first and second end portions of the second beam” in order to clarify which first and second end portions are being referenced.
In lines 1-2 of claim 2, “include first latching structure” should be changed to “include a first latching structure” and “include second latching structure” should be changed to “include a second latching structure”
Claim 17 recites “to allows wall the fingers” in line 2. This appears to be a typographical error intending to read “to allow the fingers”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 9, and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 4 recites “one of the clamped positions” in lines 4-5. It is unclear if this limitation is referring to the clamped position set forth in claim 1, one of the plurality of relative positions set forth in claim 3, or a separate clamped position.
Claim 11 recites “the ramped surfaces”, “the at least one first tooth”, and “the at least one second tooth”. There is insufficient antecedent basis for these limitations in the claims. For the purpose of examination, these elements are interpreted as referring to those set forth in claim 10.
Claim 12 recites “the lock surfaces”, “the at least one first tooth”, and “the at least one second tooth”. There is insufficient antecedent basis for these limitations in the claims. For the purpose of examination, these elements are interpreted as referring to those set forth in claim 10.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Danzig (US 4,667,671).
Regarding claim 1, Danzig discloses a ligation clip (600, FIG 14, Col 13 lines 36-58) comprising: a first beam (604) having a first end portion (Left end as viewed in FIG 14), a second end portion (Right end as viewed in FIG 14), and a first clamping surface (Inner surface of 604 having teeth/serrations 618 and 620) positioned between the first and second end portions (FIG 14), the first end portion of the first beam having a first finger (608) and a second end portion of the first beam defining a first through bore (616), the first beam defining a first longitudinal axis (Axis through 604 from the first to second end portion); and a second beam (602) having a first end portion (Right end as viewed in FIG 14), a second end portion (Left end as viewed in FIG 14), and a second clamping surface (Inner surface of 602 having teeth/serrations 618 and 620) positioned between the first and second end portions (FIG 14), the first end portion of the second beam having a second finger (606) and the second end portion of the second beam defining a second through bore (622), the second beam defining a second longitudinal axis (Axis through 602 from the first to second end portion); wherein the first finger of the first beam is received within the second through bore of the second beam and the second finger of the second beam is received within the first through bore of the first beam to secure the ligation clip in a clamped position (Col 13 lines 36-58 and as shown by the dashed lines in FIG 14).  
Regarding claim 2, Danzig discloses the first and second fingers include first latching structure (Head 612, FIG 14; not described but interpreted to function similar to head 512 of FIG 13 wherein the head of the finger engages the back side of the aperture through which it is received) and the first and second through bores include second latching structure (Surface surrounding the aperture on a side of the beams opposite the clamping surface, see FIG 14 below), the first latching structure being engagable with the second latching structure to retain the ligation clip in the clamped position (As described in relation to FIG 13, the enlarged head of 606 and 608 engages the back side of the first and second beam when the fingers are received through the apertures to lock their position).  


    PNG
    media_image1.png
    424
    526
    media_image1.png
    Greyscale

Regarding claim 1, Danzig discloses in an alternative embodiment, a ligation clip (500, FIG 13, col 13 lines 9-35) comprising: a first beam (504) having a first end portion (Left end as viewed in FIG 13), a second end portion (Right end as viewed in FIG 13), and a first clamping surface (Inner surface of 524 having teeth/serrations) positioned between the first and second end portions (FIG 13), the first end portion of the first beam having a first finger (508) and the second end portion of the first beam defining a first through bore (516), the first beam defining a first longitudinal axis (Axis through 504 from the first to second end portion); and a second beam (502) having a first end portion (Right end as viewed in FIG 13), a second end portion (Left end as viewed in FIG 13), and a second clamping surface (Inner surface of 520 having teeth/serrations) positioned between the first and second end portions (FIG 13), the first end portion of the second beam having a second finger (506) and the second end portion of the second beam defining a second through bore (514), the second beam defining a second longitudinal axis (Axis through 502 from the first to second end portion); wherein the first finger of the first beam is received within the second through bore of the second beam and the second finger of the second beam is 
Regarding claim 18, Danzig discloses a ligation clip (500, FIG 13, col 13 lines 9-35) comprising: a first beam (504) having a first end portion (Left end as viewed in FIG 13), a second end portion (Right end as viewed in FIG 13), and a first clamping surface (Inner surface of 524 having teeth/serrations) positioned between the first and second end portions (FIG 13), the first end portion of the first beam having a first finger (508) and the second end portion of the first beam defining a first through bore (516), the first beam defining a first longitudinal axis (Axis through 504 from the first to second end portion); and a second beam (502) having a first end portion (Right end as viewed in FIG 13), a second end portion (Left end as viewed in FIG 13), and a second clamping surface (Inner surface of 520 having teeth/serrations) positioned between the first and second end portions (FIG 13), the first end portion of the second beam having a second finger (506) and the second end portion of the second beam defining a second through bore (514), the first finger of the first beam being received within the second through bore of the second beam and the second finger of the second beam being received within the first through bore of the first beam to secure the ligation clip in a clamped position (Col 13 lines 12-35 and as shown by the dashed lines in FIG 13), the second beam defining a second longitudinal axis (Axis through 502 from the first to second end portion); wherein the first beam is a mirror image of the second beam (FIG 13 shows 504 and 502 are identical but flipped for engagement with one another).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, 9-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Danzig (US 4,667,671) in view of Miraki (US 2016/0213371).
Regarding claims 3-6, Danzig discloses the invention substantially as claimed, as set forth above for claim 2. 
Danzig is silent regarding in the clamped position the first and second clamping surfaces define a gap "G", the first latching structure of the first and second fingers being received within the first and second through bores in a plurality of relative positions to vary the size of the gap "G" of the ligation clip to accommodate tissues of different thicknesses, wherein the first latching structure includes at least one first tooth formed on each of the first and second fingers and the second latching structure includes at least one second tooth formed on a wall defining each of the through bores, the at least one first tooth being engageable with the at least one second tooth to retain the ligation clip in one of the clamped positions, wherein the at least one first tooth includes a plurality of first teeth and the at least one second tooth includes a plurality of second teeth.  
However, Danzig teaches a desire to provide a gap “G” between the first and second clamping surfaces while in the clamped position (FIG 22, col 13 lines 59-68) for the purpose of minimizing the trauma that the tighter fitting clips would produce. Furthermore, Miraki teaches in the same field of endeavor of surgical clips, a clip (100, FIGs 1-2, paragraphs [0035-0040]. Although discloses as a suture clip, the device could be used to clamp tissue and therefore acting as a ligation clip) having a first beam (102) with a first finger (106) and a first finger receiving bore (108) and a second beam (104) having a 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify each of the first and second fingers of Danzig to comprise a first plurality of teeth and the inner walls of the first and second through bores of Danzig to each comprise a second plurality of teeth, the first plurality of teeth engageable with the second plurality of teeth in a plurality of relative positions to vary the size of the gap, as taught by Miraki, for the purpose of providing a feature for adjusting the size of the gap between the first and second beam to accommodate clamping elements of different sizes (Miraki: paragraph [0036]). The device as modified would be at least capable of accommodating tissues of different thicknesses.
Regarding claim 9, Danzig/Miraki disclose the invention substantially as claimed, as set forth above for claim 4. The device as modified further discloses the first and second beams are mirror images of each other (Danzig shows in FIG 14 that 604 and 602 are identical but flipped for engagement with one another. The device as modified by Miraki to comprise teeth of the first and second latching structures does not change the symmetry of the first and second beam).  
Regarding claim 10, Danzig/Miraki disclose the invention substantially as claimed, as set forth above for claim 4. The device as modified by Miraki further discloses each of the at least one first tooth and each of the at least one second tooth includes a ramped surface (Angled surfaces as described in paragraph [0036]) and a lock surface (Flat surfaces that prevents backwards movement of the finger out of the bore, paragraph [0036]), the lock surface defining a plane that is substantially parallel to the longitudinal axes of the first and second beams (See FIG 1 below. In the device as modified, the surfaces of the teeth would be oriented in the same manner as they are shown in Miraki).  


    PNG
    media_image2.png
    559
    645
    media_image2.png
    Greyscale

Regarding claim 11, Danzig/Miraki disclose the invention substantially as claimed, as set forth above for claim 1 (For the purpose of examination, this claim in interpreted as depending from claim 10). The device as modified by Miraki further discloses the ramped surfaces of the at least one first tooth and the ramped surface of the at least one second tooth are positioned to engage each other as the ligation clip is moved towards the clamped position such that the at least one first tooth passes over the at least one second tooth in ratcheting fashion (Miraki paragraph [0036] discloses teeth 112 on the fingers interengage with teeth 114 on the bore. The angled shape of the teeth 112, 114 create a ratcheting effect that allows the finger 106 to enter the bore 108 but prevents the fingers from moving out of the bores. In the device as modified, the surfaces of the teeth would be oriented in the same manner as they are shown in Miraki).  
Regarding claim 12, Danzig/Miraki disclose the invention substantially as claimed, as set forth above for claim 2 (For the purpose of examination, this claim in interpreted as depending from claim 10). The device as modified by Miraki further discloses the lock surfaces of the at least one first tooth and the at least one second tooth are movable into engagement to retain the ligation clip in the clamped position (FIG 1 shows because the teeth 112 of the fingers and teeth 114 of the broe are oriented in opposite direction, it is the lock surfaces of each that engage one another to retain the clamped position, paragraph [0036]. In the device as modified, the surfaces of the teeth would be oriented in the same manner as they are shown in Miraki).  
Regarding claims 13 and 14, Danzig discloses the invention substantially as claimed, as set forth above for claim 2. 
Danzig is silent regarding the first finger defining a first pair of spaced fingers and the second finger defines a second pair of spaced fingers, each of the first and second pairs of spaced fingers defining a channel, wherein the first beam includes a first dividing wall positioned within the first through bore and the second beam includes a second dividing wall positioned within the second through bore, wherein the first dividing wall is received within the 16channel defined by the first pair of spaced fingers and the second dividing wall is received in the channel defined by the second pair of spaced fingers.  
However, Miraki teaches in the same field of endeavor of surgical clips, a clip (400, FIGs 5-10, paragraphs [0047-0050]. Although disclosed as a suture clip, the device could be used to clamp tissue and therefore acting as a ligation clip) having a first beam (402) with a first finger (406) and a first finger receiving bore (408) and a second beam (404) having a second finger (406) and a second finger receiving bore (408), the first finger defining a first pair of spaced fingers (See FIG 5 below; the pair of elongate projections on 406 defined by groove 418 are interpreted as spaced apart fingers) and the second finger defines a second pair of spaced fingers (Though not visible in the view of FIG 5, the finger of second 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify each of the first and second fingers of Danzig to comprise a pair of spaced apart fingers defining a channel and the inner walls of the first and second through bores of Danzig to each comprise a dividing wall, as taught by Miraki, for the purpose of providing a feature to help guide the fingers into their respective bores while preventing relative motion between the first and second beams (Mikari paragraph [0040]).

    PNG
    media_image3.png
    430
    600
    media_image3.png
    Greyscale


Regarding claim 15, Danzig/Mikari discloses the invention substantially as claimed, as set forth above for claim 14.
Danzig is silent regarding the second latching structure being formed on walls defining the first and second through bores, and the first latching structure being formed on outwardly facing surfaces of the first and second pairs of spaced fingers.  
However, Miraki teaches a clip (400, FIGs 5-10, paragraphs [0047-0050]. Although disclosed as a suture clip, the device could be used to clamp tissue and therefore acting as a ligation clip) wherein a first latching structure includes a plurality of teeth formed on an outwardly facing surface of the first and second pairs of spaced fingers (412, paragraph [0047]) and a second latching structure includes a plurality of teeth formed on a wall defining each of the through bores (414, FIGs 5-6, paragraph [0047]), the first latching structure and second latching structure being engageable to retain the ligation clip in one of the clamped positions (Paragraph [0047], FIG 6).

Regarding claim 16, Danzig/Mikari discloses the invention substantially as claimed, as set forth above for claim 14.
Danzig is silent regarding the second latching structure being formed on the first and second dividing walls, and the first latching structure being formed on inwardly facing surfaces of the first and second pairs of spaced fingers.  
However, Miraki teaches a clip (400, FIGs 5-10, paragraphs [0047-0050]. Although disclosed as a suture clip, the device could be used to clamp tissue and therefore acting as a ligation clip) wherein a first latching structure includes a plurality of teeth formed on an outwardly facing surface of the first and second pairs of spaced fingers (412, paragraph [0047]) and a second latching structure includes a plurality of teeth formed on a wall defining each of the through bores (414, FIGs 5-6, paragraph [0047]), the first latching structure and second latching structure being engageable to retain the ligation clip in one of the clamped positions (Paragraph [0047], FIG 6).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to reverse the locations of the first and second latching structures such that each of the first and second pairs of spaced fingers of the modified device to further comprise the first latching structure on inwardly facing surfaces and the second latching structure being formed on the first and second dividing walls, for the purpose of providing a feature for adjusting the size of the gap between the first and second beam to accommodate clamping elements of different sizes (Miraki: paragraph [0036]), since it has been held 
Regarding claim 17, Danzig discloses the invention substantially as claimed, as set forth above for claim 2.
Danzig is silent regarding each of the first and second fingers including a wall defining a cavity, the walls being flexible to allows wall the fingers to flex inwardly.  
However, Miraki teaches in the same field of endeavor of surgical clips, a clip (400, FIGs 5-10, paragraphs [0047-0050]. Although disclosed as a suture clip, the device could be used to clamp tissue and therefore acting as a ligation clip) having a first beam (402) with a first finger (406) and a first finger receiving bore (408) and a second beam (404) having a second finger (406) and a second finger receiving bore (408), the first finger defining a first pair of spaced fingers (See FIG 5 above; the pair of elongate projections on 406 defined by groove 418 are interpreted as spaced apart fingers) including a wall defining a cavity (418, FIG 5, paragraph [0047]) and the second finger defines a second pair of spaced fingers (Though not visible in the view of FIG 5, the finger of second beam 404 is a mirror of 402 and understood to have the same elements. See FIG 17) including a wall defining a cavity (418, FIG 17, paragraph [0047]), wherein the first beam includes a first dividing wall (416, paragraph [0047]) positioned within the first finger receiving bore (408) and the second beam includes a second dividing wall (Though not visible in the view of FIG 5, the bore of second beam 404 is a mirror of 402 and understood to have the same elements. See FIG 17) positioned within the second finger receiving bore (FIG 17), wherein the first dividing wall is received within the 16cavity defined by the first pair of spaced fingers and the second dividing wall is received in the channel defined by the second pair of spaced fingers (FIG 6, paragraph [0040] discloses the ridges and grooves interlock to guide the projections/fingers into the slots/bores).  

Regarding claim 19, Danzig discloses a ligation clip (600, FIG 14, Col 13 lines 36-58) comprising: a first beam (604) having a first end portion (Left end as viewed in FIG 14), a second end portion (Right end as viewed in FIG 14), and a first clamping surface (Inner surface of 604 having teeth/serrations 618 and 620) positioned between the first and second end portions (FIG 14), the first end portion of the first beam having a first finger (608) and a second end portion of the first beam defining a first through bore (616), the first beam defining a first longitudinal axis (Axis through 604 from the first to second end portion); and a second beam (602) having a first end portion (Right end as viewed in FIG 14), a second end portion (Left end as viewed in FIG 14), and a second clamping surface (Inner surface of 602 having teeth/serrations 618 and 620) positioned between the first and second end portions (FIG 14), the first end portion of the second beam having a second finger (606) and the second end portion of the second beam defining a second through bore (622), the second beam defining a second longitudinal axis (Axis through 602 from the first to second end portion); the first finger of the first beam being received within the second through bore of the second beam and the second finger of the second beam being received 
Danzig is silent regarding the first and second fingers include a plurality of first teeth and the first and second through bores include a plurality of second teeth, the plurality of first teeth being engageable with the plurality of second teeth to retain the ligation clip in the clamped position.
However, Miraki teaches in the same field of endeavor of surgical clips, a clip (100, FIGs 1-2, paragraphs [0035-0040]. Although discloses as a suture clip, the device could be used to clamp tissue and therefore acting as a ligation clip) having a first beam (102) with a first finger (106) and a first finger receiving bore (108) and a second beam (104) having a second finger (106) and a second finger receiving bore (108) wherein the first and second fingers include a plurality of first teeth (Teeth 112, paragraph [0036]), the plurality of first teeth being engageable with the plurality of second teeth to retain the clip in a clamped position (FIG 1, paragraph [0036]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify each of the first and second fingers of Danzig to comprise a first plurality of teeth and the inner walls of the first and second through bores of Danzig to each comprise a second plurality of teeth, the first plurality of teeth engageable with the second plurality of teeth retain the ligation clip in the clamped position, as taught by Miraki, for the purpose of achieving the predictable result of connecting the first and second beams while providing the additional benefit of a feature for adjusting the size of the gap between the first and second beam to accommodate clamping elements of different sizes (Miraki: paragraph [0036]). 
Regarding claim 20, Danzig/Mikari discloses the invention substantially as claimed, as set forth above for claim 19.

However, Miraki teaches in the same field of endeavor of surgical clips, a clip (400, FIGs 5-10, paragraphs [0047-0050]. Although disclosed as a suture clip, the device could be used to clamp tissue and therefore acting as a ligation clip) having a first beam (402) with a first finger (406) and a first finger receiving bore (408) and a second beam (404) having a second finger (406) and a second finger receiving bore (408), the first finger defining a first pair of spaced fingers (See FIG 5 above; the pair of elongate projections on 406 defined by groove 418 are interpreted as spaced apart fingers) and the second finger defines a second pair of spaced fingers (Though not visible in the view of FIG 5, the finger of second beam 404 is a mirror of 402 and understood to have the same elements. See FIG 17), each of the first and second pairs of spaced fingers defining a channel (418, FIG 5, paragraph [0047]) and additionally wherein the first beam includes a first dividing wall (416, paragraph [0047]) positioned within the first finger receiving bore (408) and the second beam includes a second dividing wall (Though not visible in the view of FIG 5, the bore of second beam 404 is a mirror of 402 and understood to have the same elements. See FIG 17) positioned within the second finger receiving bore (FIG 17), wherein the first dividing wall is received within the 16channel defined by the first pair of spaced fingers and the second dividing wall is received in the channel defined by the second pair of spaced fingers (FIG 6, paragraph [0040] discloses the ridges and grooves interlock to guide the projections/fingers into the slots/bores).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify each of the first and second fingers of Danzig to comprise a pair of spaced apart fingers defining a channel and the inner walls of the first and second through bores of Danzig to each comprise dividing wall, as taught by Miraki, for the purpose of providing a feature to help guide the fingers into their .
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Danzig (US 4,667,671) in view of Wilson (US 2005/0165422).
Regarding claims 7 and 8, Danzig discloses the invention substantially as claimed, as set forth above for claim 1. 
Danzig is silent regarding the first end portion of each of the first and second beams including first posts, the first posts extending radially outward of the first and second clamping surfaces and the second end portion of each of the first and second beams includes second posts, the second posts extending radially outward of the first and second clamping surfaces.  
However, Wilson teaches a ligation clip (12, FIG 1, paragraph [0029]) comprising a first beam (22) having a distal end portion (Portion near 40, FIG 1), a proximal end portion (Portion near 26), and a first clamping surface (28, paragraph [0030]) and a second beam (24) having a distal end portion (Portion near 50, FIG 1), a proximal end portion (Portion near 26), and a second clamping surface (32, paragraph [0030]), the distal end portion of each of the first and second beams includes first posts (56, 58, 62, 64, FIG 3, paragraph [0034]) the first posts extending radially outward of the first and second clamping surfaces  (FIG 3, paragraph [0034]) and the proximal end portion of each of the first and second beams includes second posts (80, FIGs 2-3, paragraph [0038]), the second posts extending radially outward of the first and second clamping surfaces (FIGs 1-5, paragraph [0038]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the distal end portion of the first and second beams to each comprise bosses for use with a clip applier, as taught by Wilson, and for the proximal end portion of the first and second beams to each comprise cutting guides, as taught by Wilson, for the purpose of providing an equivalent means for engaging the clip with jaw members of a clip applier (Wilson: paragraph [0051]) and for the purpose of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 5712707855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/BROOKE NICOLE LABRANCHE/Examiner, Art Unit 3771